DETAILED ACTION

This Office action is in response to the amendment filed March 28, 2022.
Claims 1-20 are pending and have been examined.
Claims 1, 8, and 15 have been amended.
The 35 U.S.C. § 112 rejections of claims 1-7 are withdrawn in view of Applicant’s amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Information Disclosure Statement
The Information Disclosure Statement filed 03/28/2022 has been considered.  An initialed copy of Form 1449 is enclosed herewith.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heler (US 2007/0060367). 

Regarding claim 1, Heler discloses:
receiving, by one or more processors, a message from a first application, wherein the message comprises an indication that embedded transaction tracking tokens are not allowed, a message identity and a first data structure (see at least paragraph 50, using a guest token when there is no available field which can be used to host a native token; paragraph 35, transactions and messages; paragraph 56, the messaging system sends the message identifier and the correlation identifier with the message); 
creating, by the one or more processors, a temporary message identity and a temporary message data structure (see at least paragraph 53, the guest token comprises a message identifier and a correlation identifier; the guest token remains with the message between putting the message on a message queue and retrieving the message from the message queue; paragraph 57, guest token may also comprise a message type); 
configuring, by the one or more processors, the temporary message data structure based on the first data structure (see at least paragraph 35, transactions and messages; paragraph 56, the messaging system sends the message identifier and the correlation identifier with the message); 
retrieving, by the one or more processors, tracking information from the message (see at least paragraph 45, tracking transactions across units of execution); 
saving, by the one or more processors, the tracking information to the temporary message data structure (see at least paragraph 53, the guest token comprises a correlation identifier; paragraph 55, correlation identifier); and 
sending, by the one or more processors, the message to a second application (see at least paragraph 53, the message is retrieved from the message queue), wherein the tracking information is not included in the message (see at least paragraph 53, the guest token remains with the message between putting the message on a message queue and retrieving the message from the message queue)

Regarding claim 2, the rejection of claim 1 is incorporated, and Heler further discloses:
wherein the first application and the second application are International Business Machine (IBM) Corporation MQ application (see at least paragraph 45, MQ Series messages through MQ-IMS bridge)

Regarding claim 4, the rejection of claim 2 is incorporated, and Heler further discloses:
wherein the message is a MQGET, the message identity is a handle and the data structure is a MQGMO (see at least paragraph 56)

Regarding claim 5, the rejection of claim 2 is incorporated, and Heler further discloses:
wherein the tracking information is saved in a middleware application (see at least paragraph 45)

Regarding claims 8, 9, 11, 12, 15, 16, and 18, the scope of the instant claims does not differ substantially from that of claims 1, 2, 4, and 5.  Accordingly, claims 8, 9, 11, and 12 are rejected for the same reasons as set forth in the rejections of claims 1, 2, 4, and 5, respectively, and claims 15, 16, and 18 are rejected for the same reasons as set forth in the rejections of claims 1, 2, and 4, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 7, 10, 13, 14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heler (US 2007/0060367) in view of Hughson (Learn to code the MQ Message Property MQI calls).

Regarding claim 3, the rejection of claim 2 is incorporated.  However Heler does not explicitly disclose, but Hughson discloses:
wherein the indication is based on an MQ queue PROPCTL setting equal to NONE or a MQGMO Property option setting equal to MQGMO_NO_PROPERTIES (see at least page 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heler by adapting the teachings of Hughson to include specific implementation in the MQ system.  The claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 6, the rejection of claim 2 is incorporated.  However Heler does not explicitly disclose, but Hughson discloses:
wherein configuring the temporary message data structure comprises setting a MQGMO Property option to MQGMO_PROPERTIES_IN_HANDLE (see at least page 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heler by adapting the teachings of Hughson to include specific implementation in the MQ system.  The claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 7, the rejection of claim 2 is incorporated.  However Heler does not explicitly disclose, but Hughson discloses:
wherein the first application stores the tracking information in an RFH2 header (see at least page 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heler by adapting the teachings of Hughson to include specific implementation in the MQ system.  The claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 10, 13, 14, 17, 19, and 20 the scope of the instant claims does not differ substantially from that of claims 3, 6, and 7.  Accordingly, claims 10, 13, and 14 are rejected for the same reasons as set forth in the rejections of claims 3, 6, and 7, respectively; claims 17 and 20 are rejected for the same reasons as set forth in the rejections of claims 3 and 6, respectively; and claim 19 is rejected for the same reasons as set for the in the rejections of claims 5 and 7.

Response to Arguments
Rejection of claims under §102(a)(1) and §103:
Applicant’s arguments with respect to the claims have been fully considered but are not persuasive.  
Applicant asserts that the newly added limitation, wherein the tracking information is not included in the message is not taught by Heler.  Examiner respectfully disagrees.  Heler discusses a guest token, containing tracking information, that is sent along with the message and not within the message itself.  Therefore Heler discloses wherein the tracking is not included in the message.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        


/S. Sough/SPE, Art Unit 2192/2194